IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF ) Crim. No. 3:19-mj-00177
)

13720 Malaspina Street, Unit A, Eagle ) UNDER SEAL

River, AK 99577 and Troy Nicholas

MacDermott

A

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Yi-Lin Lee, a Special Agent with Homeland Security
Investigations (HSJ),! having been first duly sworn, do hereby depose and
state the following:

INTRODUCTION AND AGENT BACKGROUND

1. I make this Affidavit in support of an Application for a Search Warrant
under Rule 41 of the Federal Rules of Criminal Procedure for 18720
Malaspina Street, Unit A, Eagle River, AK 99577 (hereinafter “SUBJECT
PREMISES’) and the person of Troy Nicholas MacDermott (hereinafter
“MACDERMOTT”). I believe evidence, fruits, and instrumentalities of
violations of Title 18, United States Code, Sections 2252(a)({2) and
2252(a)(4)(B), relating to material involving the sexual exploitation of

minors, are located within the Subject Premises and on the person of Troy

Nicholas MACDERMOTT.

 

' HSI is formerly Immigration and Customs Enforcement (ICE) Office of Investigations (OI).

APR 2 5 2019

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 1 of 65
2. Tama SA with the United States Department of Homeland Security (“DHS”),
United States Immigration and Customs Enforcement (“ICE”), Homeland
Security Investigations (“HSI”), currently assigned to the Resident Agent
Charge Office in Anchorage, Alaska. I have been employed in the capacity as
a SA since October 2009. My duties as an HSI Agent include investigating
criminal violations relating to child exploitation, narcotics trafficking,
counter-proliferation, money laundering, executing and serving federal
warrants and subpoenas, making warrantless arrests, and investigating
violations of federal law. I have received formal training in federal laws and
regulations in areas relating to immigration and customs. I have also graduated
from the Criminal Investigator Training Program and the ICE Special Agent
Training Program at the Federal Law Enforcement Training Center.
Previously, I served as an officer in the U.S. Coast Guard for approximately
five years.

3. Iam authorized by the Homeland Security Act of 2002 to perform the
duties provided by law and regulation, and conduct investigations of
offenses against the United States. I am further empowered to conduct
investigations, request search warrants, execute search warrants, and
make arrests for Title 18 crimes, including the child exploitation offenses
enumerated in 18 U.S.C. § 2252 and 2252A.

4, The statements in this Affidavit are based on my personal observations,

my training and experience, my investigation of this matter, and
AP R 2 5 2019 2 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 2 of 65
information provided to me by other law enforcement officers. Because I
make and submit this Affidavit for the limited purpose of securing a
search warrant, I have not included each and every fact known to me
concerning this investigation. I have set forth the facts that I believe are
necessary to establish probable cause that evidence of a crime,
contraband, fruits of crime, or other items illegally possessed, or property
designed for use, intended for use, or used in committing a crime in
violation of Title 18, United States Code, Sections 2252(a)(2), receipt and
distribution of visual depictions of minors engaged in sexually explicit
conduct, and 2252(a)(4)(B), possession of visual depictions of minors
engaged in sexually explicit conduct, are located in the SUBJECT
PREMISES and on the person of Troy Nicholas MACDERMOTT.
STATUTORY AUTHORITY
5. This investigation concerns alleged violations of Title 18, United States

Code, Sections 2252(a)(2) and (b)(1) (receipt and distribution of child
pornography, and Sections 2252(a)(4)(B) and (b){2) (possession of and
access with intent to view child pornography). Those statutes are as
follows:

(a) Title 18, United States Code, Sections 2252(a)(2) and (b)(1)

prohibits a person from knowingly receiving or distributing, or
attempting or conspiring to receive or distribute, any visual

depiction using any means or facility of interstate or foreign

APR 25 2019

3 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 3 of 65
Hf

Hf

commerce or that has been mailed, or has been shipped or
transported in or affecting interstate or foreign commerce, or
which contains materials which have been mailed or so shipped
or transported, by any means including by computer, or
knowingly reproduces any visual depiction for distribution using
any means or facility of interstate or foreign commerce or in or
affecting interstate or foreign commerce or through the mails, if
the producing of such visual depiction involves the use of a
minor engaging in sexually explicit conduct; and such visual

depiction is of such conduct.

(b) Title 18, United States Code, Sections 2252(a)(4)(B) and (b)(2)

prohibits a person from knowingly possessing, or knowingly
accessing with intent to view, 1 or more books, magazine,
periodicals, films, video tapes, or other matter mailed, or has
been shipped or transported using any means or facility of
interstate or foreign commerce, or which was produced using
materials which have been mailed or so shipped or transported,
by any means including by computer, if the producing of such
visual depiction involves the use of a minor engaging in sexually

explicit conduct and such visual depiction is of such conduct.

APR 25 2019:

4 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 4 of 65
DEFINITIONS
6. The following terms are relevant to this affidavit in support of this
application for a search warrant:

(a) Child Erotica: The term “child erotica” means any material
relating to minors that serves a sexual purpose for a given
individual, including fantasy writings, letters, diaries, books,
sexual aids, souvenirs, toys, costumes, drawings, and images or
videos of minors that are not sexually explicit.

(b) Child Pornography: “Child pornography” is a visual depiction of
sexually explicit conduct where (a) the preduction of the visual
depiction involved the use of a minor engaged in sexually
explicit conduct, (b) the visual depiction is a digital image,
computer image, or computer-generated image that is, or is
indistinguishable from, that of a minor engaged in sexually
explicit conduct, or (c) the visual depiction has been created,
adapted, or modified to appear that an identifiable minor is
engaged in sexually explicit conduct, as well as any visual
depiction, the production of which involves the use of a minor

engaged in sexually explicit conduct. See 18 U.S.C. §§ 2252(8).

APR 25 2019

5 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 5 of 65
(c) Minor: The term “minor” means any person under the age of

 

eighteen years. See 18 U.S.C. § 2256(1).

(d) Sexually Explicit Conduct: The term “sexually explicit conduct”
means actual or simulated (a) sexual intercourse, including
genital-genital, oral-genital, or oral-anal, whether between
persons of the same or opposite sex; (b) bestiality; (c)
masturbation; (d) sadistic or masochistic abuse; or (e) lascivious
exhibition of the genitals or pubic area of any persons. See 18
U.S.C. § 2256(2).

(e) Visual Depictions: “Visual depiction” includes undeveloped film
and videotape, and data stored on computer disk or by electronic
means, which is capable of conversion into a visual image that
has been transmitted by any means, whether or not stored ina
permanent format. See 18 U.S.C. § 2256(5).

7. The following technical terms are relevant to my affidavit in support of
this application for a search warrant.

(a) As part of my training, I have become familiar with the Internet
(also commonly known as the World Wide Web), which is a

global network of computers? and other electronic devices that

 

2 The term “computer” is defined by 18 U.S.C. § 1030 (e) (1) to mean “an electronic, magnetic,
optical, electrochemical, or other high speed data processing device performing logical,
arithmetic, or storage functions, and includes any data storage facility or communications
facility directly related to or operating in conjunction with such device, but such term does
not include an automated typewriter or typesetter, a portable hand held calculator, or other
similar device.” This definition includes modern day cell phones, or “smart phones.”

APR 25 2019

6 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 6 of 65
communicate with each other using various means, including
standard telephone lines, high-speed telecommunications links
(e.g., copper and fiber optic cable), and wireless transmissions,
including cellular networks and satellite. Due to the structure of
the Internet, connections between computers on the Internet
routinely cross state and international borders, even when the
computers communicating with each other are in the same state.
Individuals and entities use the Internet to gain access to a wide
variety of information; to send information to, and receive
information from, other individuals; to conduct commercial

transactions; and to communicate via electronic mail (“e-mail”).

(b) Set forth below are an alphabetical listing of some definitions of

APR 25 2019

technical terms, used throughout this Affidavit, and in

Attachments A and B, attached hereto, pertaining to the

Internet and computers more generally.

i. Bulletin Board: An Internet-based website that is either
secured (accessible with a password) or unsecured, that
provides members with the ability to view postings by other
members and make postings themselves. Postings can
contain text messages, still images, video images, or web
addresses that direct other members to specific content.

Bulletin boards are also referred to as “internet forums’ or

7 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 7 of 65
“message boards.” A “post” or “posting” is a single message
posted by a user. Users of a bulletin board may post
messages in reply to a post. A message “thread,” often
labeled a “topic,” refers to a linked series of posts and reply
messages. Message threads or topics often contain a title,
which is generally selected by the user who posted the first
message of the thread. Bulletin boards often also provide the
ability for members to communicate on a one-to-one basis
through “private messages.” Private messages are similar to
e-mail messages that are sent between two members of a
bulletin board. They are accessible only by the users who
sent/received such a message, or by the bulletin board

administrator.

ii. Compressed file: A “compressed file” is a file that has been

APR 25 2019

reduced in size through a compression algorithm to save disk
space. The act of compressing a file will make it unreadable
to most programs until the file is uncompressed.

Computer Server (or Server): A computer that is attached to a
dedicated network and serves many users. A web server, for
example, is a computer which hosts the data associated with

a website. That web server receives requests from a user and

8 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 8 of 65
iv.

Vi.

APR 25 2019

delivers information from the server to the user’s computer
via the Internet.

Computer software: Digital information which can be
interpreted by a computer and any of its related components
to direct the way they work. Computer software is stored in
electronic, magnetic, or other digital form. It commonly
includes programs to run operating systems, applications,
and utilities.

Computer-related documentation: Written, recorded, printed,
or electronically stored material which explains or illustrates
how to configure or use computer hardware, computer
software, or other related items.

Computer system and related peripherals, and computer
media: As used in this Affidavit, the terms “computer system
and related peripherals, and computer media” refer to tapes,
cassettes, cartridges, streaming tape, commercial software
and hardware, computer disks, disk drives, monitors,
computer printers, modems, tape drives, disk application
programs, data disks, system disk operating systems,
magnetic media floppy disks, hardware and software
operating manuals, tape systems and hard drives and other

computer-related operation equipment, digital cameras,

9 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 9 of 65
Vil.

Vill.

APR 2 5 2019

scanners, in addition to computer photographs, and other
visual depictions of such graphic interchange formats,
including but not limited to, JPG, GIF, TIF, AVI, and MPEG.
Digital device: A “digital device” includes any electronic
system or device capable of storing and/or processing data in
digital form, including but not limited to central processing
units; desktop, laptop or notebook computers, gaming
systems, such as Xbox, PS3, Nintendo Wii, tablets, internet-
capable cellular phones (smart phones, ; peripheral
input/output devices such as keyboards, printers, scanners,
plotters, monitors, and drives intended for removable media;
related communications devices such as modems, cables, and
connections; storage media such as hard disk drives, flash
drives, thumb drives, compact disks, DVDs, and memory
chips; and security devices.

Domain Name: “Domain names’ are common, easy to
remember names associated with an internet protocol
address (defined below). For example, a domain name of
“www.usdoj.gov” refers to the internet protocol address of
149.101.1.32.

Domain name system (DNS) server: A computer on the

Internet that routes communications when a user types a

10 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 10 of 65
domain name, such as www.cnn.com, into his or her web
browser. Essentially, the domain name must be translated
into an Internet Protocol (IP) address so the computer
hosting the web site may be located, and the DNS server
provides this function. A Dynamic DNS (DDNS) is a method
of automatically updating a name server in the Domain
Name System (DNS), often in real time, with the active DNS
configuration of its configured hostnames, addresses or other

information.

x. Kile Transfer Protocol (FTP): A standard network protocol

Xi.

APR 25 2019

used to transfer computer files from one host to another over
a computer network, such as the Internet. FTP is built on
client-server architecture and uses separate control and data
connections between the client and the server.

Hash Function: A “hash function” is a mathematical
algorithm generated against data to produce a hash value
that is representative of that data. A hash value may be run
on media to find the precise data from which the value was
generated. Hash values cannot be used to find other data.
The term “SHA-1” or “SHA-1 hash” refers to a type of hash
value that may be given to a computer file. The SHA-1lisa

cryptographic hash function designed by the United States

11 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 11 of 65
X1i.

X1ll.

Xiv.

APR 25 2019

National Security Agency and is a United States Federal
Information Processing Standard. SHA stands for “secure
hash algorithm.” SHA-1 hash value is the standard for
unique identifying numbers. It is computationally infeasible
for two files with different content to have the same hash
values. I am unaware of any instance in which two files have
been naturally assigned the same SHA-1 hash value.
Hyperlink: An item on a web page which, when selected,
transfers the user directly to another location in a hypertext
document or to some other web page.

Image or copy: An “image or copy” is an accurate
reproduction of information contained on an original physical
item, independent of the electronic storage device. “Imaging”
or “copying” maintains contents, but attributes may change
during the reproduction.

Internet Service Providers ISPs) and the Storage of ISP
Records: Internet Service Providers are commercial
organizations that are in business to provide individuals and
businesses access to the Internet. ISPs provide a range of
functions for their customers including access to the Internet,
web hosting, e-mail, remote storage, and co-location of

computers and other communications equipment. ISPs can

12 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 12 of 65
APR 2 5 2019

offer a range of options in providing access to the Internet,
including fiber optic, digital subscriber line (DSL), cable,
cellular networks, dedicated circuits, or satellite-based
subscription. ISPs typically charge a fee based upon the type
of connection and volume of data, called bandwidth, which
the connection supports. Many ISPs assign each subscriber
an account name — a user name or screen name, an “e-mail
address,” an e-mail mailbox, and a personal password
selected by the subscriber. By using a computer equipped
with a telephone or cable modem, the subscriber can
establish communication with an ISP and can access the
Internet. ISPs maintain business and other records (“ISP
records”) pertaining to their subscribers (regardless of
whether those subscribers are individuals or entities). These
records may include account application information,
subscriber and billing information, account access
information (often times in the form of log files), e-mail
communications, information concerning content uploaded
and/or stored on or via the ISP’s servers, and other
information, which may be stored both in computer data
format and in written or printed record format. ISPs reserve

and/or maintain computer disk storage space on their

13 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Documenti1-1 Filed 04/25/19 Page 13 of 65
XV.

APR 25 2019

computer system for their subscribers’ use. This service by
ISPs allows for both temporary and long-term storage of
electronic communications and many other types of electronic
data and files. Typically, e-mail that has not been opened by
an ISP customer is stored temporarily by an ISP incident to
the transmission of that e-mail to the intended recipient,
usually within an area known as the home directory. Such
temporary, incidental storage is defined by statute as
“electronic storage.” See 18 U.S.C. § 2510 (15). A service
provider that is available to the public and provides storage
facilities after an electronic communication has been
transmitted and opened by the recipient, or provides other
long-term storage services to the public for electronic data
and files, is defined by statute as providing a “remote
computing service.” See 18 U.S.C. § 2711(2).

Internet Protocol Address (IP Address): Every computer or
device on the Internet is referenced by a unique internet
protocol address the same way every telephone has a unique
telephone number. An IP address is a series of four numbers
separated by a period, and each number is a whole number
between 0 and 255. An example of an IP address is

216.81.94.70. Each time an individual accesses the Internet,

14 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 14 of 65
the computer from which that individual initiates access is
assigned an IP address. A central authority provides each
ISP a limited block of IP addresses for use by that ISP’s
customers or subscribers. Some ISP’s employ dynamic IP
addressing, that is they allocate any unused IP addresses at
the time of initiation of an Internet session each time a
customer or subscriber accesses the Internet. A dynamic IP
address is reserved by an ISP to be shared among a group of
computers over a period of time. The ISP logs the date, time,
and duration of the Internet session for each IP address and
can identify the user of that IP address for such a session
from these records. On the other hand, some ISP’s, employ
static IP addressing, that is a customer or subscriber's
computer is assigned one IP address that is used to identify
each and every Internet session initiated through that
computer. Absent some break in service, static IP addresses
generally do not change over a period of time, and typically

remain assigned to a specific Internet service account.

xvi. Log files: “Log files” are records automatically produced by

computer programs to document electronic events that occur
on computers. Computer programs can record a wide range of

events including remote access, file transfers, logon/logoff

15 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 15 of 65
XV.

XVili.

APR 25 2019

times, and system errors. Logs are often named based on the
types of information they contain. For example, web logs
contain specific information about when a web site was
accessed by remote computers; access logs list specific
information about when a computer was accessed from a
remote location; and file transfer logs list detailed
information concerning files that are remotely transferred.
Malicious Software (“malware”): Software designed to
infiltrate a computer without the owner’s informed consent is
called “malicious software” or “malware.” The expression is a
general term used by computer professionals to mean a
variety of forms of hostile, intrusive, or annoying software or
program code. Software is considered malware based on the
perceived intent of the creator rather than any particular
features. Malware includes computer viruses, worms, Trojan
horses, most rootkits, spyware, dishonest adware, crimeware,
and other malicious and unwanted software.

Metadata: “Metadata” can be described as data about data.

A photograph or image file, for example, may include
metadata that describes the size, color, and resolution of the
photograph. Additionally, metadata may be information

about the location a photograph was taken, the date the

16 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 16 of 65
X1x.

XX.

XX1.

APR 25 2019

photograph was taken, and the make and model of the
camera that was used to take the photograph.

Network Attached Storage (NAS): A file-level computer data
storage server connected to a computer network providing
data access to a group of clients. A NAS not only operates as
a file server, but is specialized for this task either by its
hardware, software, or configuration of those elements. A
NAS is often a specialized computer built for storing and
serving files, rather than simply a general purpose computer
being used for the role.

Steganography: “Steganography” is the art and science of
communicating in a way that hides the existence of the
communication. Within the computer world, it can be used to
hide a file inside another. For example, a child pornography
image can be hidden inside another graphic image file, audio
file, or other file format.

Structured Query Language (SQL): A special-purpose
programming language designed for managing data held in a
relational database management system (RDBMS), or for
stream processing in a relational data stream management
system (RDSMS). SQL is used to communicate with a

database. According to the American National Standards

17 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 17 of 65
XX1ii.

XXIV.

APR 25 2019

Institute “ANSI”), SQL is the standard language for
relational database management systems. SQL statements
are used to perform tasks such as update data on a database,
or retrieve data from a database. Some common relational
database management systems that use SQL are: Oracle,
Sybase, Microsoft SQL Server, Access, Ingres, among others.

SQL-DB is a log of the SQL activity.

. Trace Route: A “trace route” is a network diagnostic tool used

to document the list of inter-connected computers between
two computers on the Internet. A trace route will list the
names and IP addresses of computers that provide the
physical link between two computers on the Internet. Trace
routes are useful tools to help geographically identify where a
computer on the Internet is physically located, and usually
includes information about the registered owner of computers
on the Internet.

Uniform Resource Locator (URL): A “uniform resource
locator” is the address of a resource or file located on the
Internet. It is also called a “domain name.”

Web site Hosting: “Web site hosting” provides the equipment
and services required to host and maintain files for one or

more web sites and to provide rapid Internet connections to

18 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 18 of 65
XXV.

APR 25 2019

those web sites. Some hosting is “shared,” which means that
multiple web sites are on the same server in order to reduce
associated costs. “Dedicated hosting” means that the web
hosting company provides all of the equipment and assumes
all of the responsibility for technical support and
maintenance of a web site. “Co-location” means a server is
located at a dedicated hosting facility designed with special
resources, such as a secure cage, strict humidity and
temperature controls, redundant power, a dedicated Internet
connection, online security, and online technical support. Co-
location facilities offer customers a secure place to physically
house their hardware and equipment as opposed to keeping
it in their offices or warehouses, where the potential for fire,
theft, or vandalism is greater.

The terms “records” and “information” includes all forms of
creation or storage, including any form of computer or
electronic storage (such as hard disks or other media that can
store data); any handmade form (such as writings, drawings
or paintings); any mechanical form (such as printing or
typing); and any photographic form (such as microfilm,
microfiche, prints, slides, negatives, videotapes, motion

pictures, or photocopies).

19 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 19 of 65
COMPUTERS AND CHILD PORNOGRAPHY

8. Based upon my training and experience as well as my discussions with
others involved in child pornography investigations, computers and
computer technology have revolutionized the way in which child
pornography is produced, distributed, received and possessed.

9. Prior to the advent of computers and the Internet, child pornography was
produced using cameras and film, resulting in either still photographs or
movies. The photographs required darkroom facilities and a significant
amount of skill in order to develop and reproduce the images. As a result,
there were substantial costs involved with the production of pornographic
images. To distribute these images on any scale also required significant
resources. The photographs themselves were somewhat bulky and
required secure storage to prevent their exposure to the public. The
distribution of this material was accomplished through a combination of
personal contacts, mailings, and telephone calls. Compensation for these
wares would follow the same paths. With the use of computers and the
Internet, however, distributors of child pornography use distribution
networks that are much faster and more cost effective. Examples of such
networks include but are not limited to, personal email contacts, file-
sharing services, list serves, and membership-based/subscription-based
web sites. These networks also have the advantage of allowing

distributors of child pornography to remain relatively anonymous.

APR 2 5 2019 20 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 20 of 65
10. The development of computers has also revolutionized the way in which
child pornography collectors interact with each other, and sexually exploit
children. Computers serve four basic functions in connection with child
pornography: production, communication and distribution, and storage.
More specifically, the development of computers has changed the methods
used by child pornography collectors in these ways:

(a) Production: Producers of child pornography can now produce
high resolution images and videos directly from a common cell
phone or digital camera. Today these cameras are ubiquitous,
and are located on nearly every cell phone. Once taken, images
and videos can be saved onto a computer, uploaded onto a
website or social media platform, or attached to an email, text
message, or instant message within seconds. Images can be
edited in ways similar to how a photograph may be altered.
Images can be lightened, darkened, cropped, or otherwise
manipulated. Videos can be edited, or spliced together to create
montages of abuse that can be several minutes to several hours
long. As a result of this technology, it is relatively inexpensive
and technically easy to produce, store, and distribute child
pornography. Additionally, the pornographer is exposed to less
personal risk because this method of production does not leave

an obvious trail for law enforcement to follow. In some cases,

APR 2 5 2019

21 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 21 of 65
depending upon the sophistication of the producer, it may be
virtually impossible to law enforcement to determine the source
of a sexually explicit image.

(b) Communication and Distribution: The Internet allows any
computer to connect to another computer. By connecting to a
host computer, electronic contact can be made to literally
millions of computers around the world. In addition, the
Internet allows users, while still maintaining anonymity, to
easily locate (i) other individuals with similar interests in child
pornography; and (ii) web sites that offer images of child
pornography. Child pornography collectors can use standard
Internet connections, such as those provided by businesses,
universities, and government agencies, to communicate with
each other and to distribute child pornography. These
communication links allow for effortless, real time global
communication. Additionally, these communications can be,
relatively secure, and anonymous. All of these advantages,
which promote anonymity for both the distributor and recipient,
are well known and are the foundation of transactions between
child pornography collectors over the Internet. Sometimes the
only way to identify both parties, and verify the transportation

of child pornography over the Internet is to forensically examine

APR 2 5 2019

22 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document1-1 Filed 04/25/19 Page 22 of 65
the recipient’s computer in search of images and digital

“footprints” from the websites.

(c) Storage: The computer’s ability to store images in digital form

APR 25 2019

makes the computer itself an ideal repository for child
pornography. The size of the electronic storage media
(commonly referred to as the hard drive) used in home
computers has grown tremendously within the last several
years. It is not uncommon to encounter hard drives with 2
terabytes (TB) or more of data. If we assume an average image
file size of 500KB, a 2 TB hard drive with approximately 1.8 TB
of usable space can hold more than 3.8 million photographs. In
addition, there are numerous options available for the storage of
computer or digital files. To complicate matters, many
individuals utilize storage options located outside the physical
boundaries of a personal computer. An example of this would be
a user with several thumb drives, DVDs, and/or external hard
drives. One-Terabyte external and internal hard drives are not
uncommon. Other media storage devices include CDs, DVDs,
and “thumb,” “jump,” or “flash” drives, which are very small
devices which are plugged into a port on the computer, and can
be easily concealed and carried on an individual’s person.

Finally, cloud storage options allow users to save files on the

23 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 23 of 65
servers of a third-party, without the need for storage on any
physical device that a user might possess. It is extremely easy
for an individual to take a photo with a digital camera, upload
that photo to a computer, and then copy it (or any other files on
the computer) to the media storage options described above.

11. Child pornographers can now transfer photographs onto a computer
directly from a digital camera, and also transfer printed child
pornography to a computer with a scanner. Additionally, modern
technology makes it possible to use video cameras to produce, process, and
remotely save thousands of child pornography images to computer servers
located in different countries. Once done, there may not be readily
apparent evidence at the “scene of the crime.” Only careful laboratory
examination of electronic storage devices can recreate the evidence trail.

12. Collectors and distributors of child pornography can set up free, web-
based accounts with multiple remote service providers that provide
remote storage, e-mail services, file sharing, etc. Evidence of the remote
storage of child pornography may be found on the user’s computer.

13. Individuals also use online resources to retrieve and store child
pornography, including services offered by Internet providers such as
Google, Microsoft, Apple, and Yahoo!, among others. These online services
allow a user to set up an account with a remote computing service that

provides e-mail services as well as electronic storage of computer files in

APR 2 5 2019 24 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 24 of 65
any variety of formats. A user can set up and access an online storage
account from any computer with access to the Internet. Even in cases
where online storage is used, however, evidence of child pornography can
be found on the user’s computer or external media in most cases.

14. As is the case with most digital technology, communications by way of
computer can be saved or stored on the computer used for these purposes.
Storing this information can be intentional. For example, a person may
save an e-mail as a file or may save a favorite website in a “bookmark”
type file. Information can also be retained unintentionally. For instance,
traces of the path of an electronic communication may be automatically
stored in many places (e.g., temporary files or ISP client software). In
addition to electronic communications, a computer user’s Internet
activities generally leave traces or “footprints” in the web cache and
history files of the browser used. Such information is often maintained
indefinitely until overwritten by other data or intentionally “wiped” or
deleted by the user.

15.Computer files or remnants of such files can be recovered months or even
years after they have been downloaded onto a hard drive or viewed via the
Internet. Even when such files have been deleted, they can often be
recovered by forensic tools. When a person “deletes” a file on a computer,
the data contained in the file does not actually disappear; rather, that

data remains on the hard drive until it is overwritten by new data.

APR 2 5 2019 25 Affidavit in Support of Search Warrant
, 3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 25 of 65
Therefore, deleted files, or remnants of deleted files, may reside for long
periods of time in space on the hard drive that is not allocated to an active
file. Deleted files may also reside in space that is unused after a new file
has been allocated to a set block of storage space (free space or slack
space). In addition, a computer’s operating system may also keep a record
of deleted data. Similarly, files that have been viewed in a web browser
can be automatically downloaded into a temporary Internet directory or
cache. The browser typically maintains a fixed amount of hard drive
space devoted to these files, and the files are only overwritten as they are
replaced with more recently viewed Internet pages. Thus, the ability to
retrieve or recover deleted files and web browser history is less dependent
on when the file was downloaded or viewed than on a particular user’s
computer settings, storage capacity, and computer habits. In addition,
individuals may maintain collections on digital devices even after those
devices have outlived their useful lives, or been replaced by the user with
more modern devices. I know that such devices can be stored in
outbuildings, storage sheds and garages.

16. Increasingly, with faster Internet download speed and the growth of file
sharing networks and other platforms through which individuals may
trade child pornography, some of these individuals also have been found
to download, view, and then delete child pornography on their computers

or digital devices on a cyclical and repetitive basis; however, evidence of

APR 25 2019

26 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 26 of 65
such activity, including deleted child pornography, often can be located on
these individuals’ computers and digital devices through the use of
forensic tools. Furthermore, even in instances in which an individual
engages in a cycle of downloading, viewing, and deleting images, a
selection of favored images involving a particular child or act are often

maintained on the device.

Kik Messenger Application

17. The Kik Messenger application, typically referred to as “Kik”, is a
free chat/instant messenger social media cellular/mobile devices
platform, designed and managed by Kik Interactive Incorporated, a
Waterloo, Canada based company. To use this application, a user
downloads the mobile messaging application via an applications
service such as the Google Play Store, Apple iTunes, or other similar
mobile application provider. Once downloaded and installed, the
user is prompted to create an account and a username. This
username will be the primary account identifier. The user also has
a display name, which will be what other users initially see when
transmitting messages back and forth. As part of the account
creation process, Kik users are asked to supply a valid email

address, create a password, provide an optional date of birth, and

AP 27 Affidavit in Support of Search Warrant
R25 2019 3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 27 of 65
user location. The user also has the option of uploading a “profile
avatar” that is seen by other users Once the Kik user has created
an account, the user is able to locate other users via a search
feature. The search feature usually requires the user to know the
intended recipient’s username. Once another user is located or
identified, Kik users can send messages, images, and videos between
the two parties.

18. Kik Messenger also allows users to create chat rooms, of up to 50
people, for the purpose of communicating and exchanging images
and videos. These rooms are administered by the creator who has
the authority to ban and remove other users from the created room.
According to Kik Messenger, more than 40% of the Kik users chat in
“groups” and approximately 300,000 new groups are created every
day. These groups are frequently created with a “hashtag” allowing
the group or chat to be identified more easily. Once the group or
chat is created Kik users have the option of sharing the “link” with
all of their contacts or anyone they wish.

19. Kik Messenger users frequently advertise their Kik usernames
on various social networking sites in order to meet and connect with
other users. In some cases, Kik also provides various avenues, such

APR 25 2019 28 Affidavit in Support of Search Warrant

3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 28 of 65
as dating sites and social media applications, for meeting other
users. HSI undercover agents observed, in various chats, that many
of the users stated they felt safe using Kik Messenger as a means of
trading child pornography and for other illegal activities based on a
belief that Kik's status as a Canadian business will insulate users
from American criminal law and law enforcement. HSI undercover
agents have noted messages posted in Kik Messenger chat rooms
relating to the enforcement, deletion, or banning of users and rooms
by Kik Messenger for the purpose of exchanging or distributing child
pornography. HSI agents noted the comments to include the
continued creation of new rooms and new user accounts to
circumvent Kik Messengers enforcement efforts.

20. Kik utilizes Microsoft's PhotoDNA to match profile image hash
values, against known child exploitation image has values. Anytime
a positive hash value match is found, Kik’s Trust and Safety team
alerts the Royal Canadian Mounted Police’s (RCMP) National Child
Exploitation Coordination Centre (NCECC), and will provides the

Subscriber data and image(s) flagged by the PhotoDNA.

FACTS IN SUPPORT OF PROBABLE CAUSE

APR 2 5 2019

29 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Documenti1-1 Filed 04/25/19 Page 29 of 65
21.HSI Anchorage received information from HSI Ottawa (Canada) about an
individual using Kik? to distribute child exploitation material. This
individual was using the Kik usernames “chrisschmidt159” and
“chrissmith790”. As outlined below, investigative efforts have revealed
that the likely user of “chrisschmidt159” and “chrissmith790” is Troy

Nicholas MACDERMOTT.

Kik username “chrissmith790”

 

22.On December 11, 2018, at 20:40 UTC, Kik user “chrissmith790” uploaded
an image ina chat room. The image was examined by Kik personnel and
determined as a child pornography image. The user information was
generated in a spreadsheet report as well as all activities from the
opening of the account on November 22, 2018 to December 11, 2018. HSI
Ottawa identified one of the IP address used, 69.178.7.183, to be
administered by the General Communication Incorporated (GCI) company
located in Anchorage, Alaska. HSI Ottawa forwarded the information
from Kik and RCMP NCECC for the above transaction to HSI Anchorage
on or about February 14, 2019.

23. Contained in the forwarded information, was the Kik IP logs for the user

senrisachmidti 8063 which show that for the period November 22, 2018
AR SI"

3 Kik Messenger, typically referred to as “Kik”, is a free chat/ instant messenger software application for
mobile devices. The Canadian company Kik Interactive produces this software. This software is available
on iPhones, Android, and Windows phones.

 

AP 30 Affidavit in Support of Search Warrant
R 2 5 2019 3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 30 of 65
to December 11, 2018, there were 184 logins into the Kik service. Based
on the IP data, the user appears to be using IP masking technology,
possibly a virtual private network (VPN) service, when logging into Kik.
Using such a tool would manifest in the IP logs as logins from different
locations, typically geographically distant, within a short timeframe. Due
to the nature of the technology, since VPNs are often configured to be
manually activated, the VPN user may not activate it (either the user
forgot or for some reason chose not to), or the VPN service is disconnected
due to server issues, resulting in the user’s true IP being revealed. A
review of “chrisschmidt159” IP logs is consistent with the use of an IP
masking service. It shows IPs from various geographic countries — the
U.S., Denmark, Japan, China, Mexico, Belgium, Korea, and Russia,
oftentimes switching countries within minutes and hours of each other.
Since a user cannot physically travel this fast, an IP masking service was
most likely used. Furthermore, the IP logs show that Kik changes the
remote port periodically, with it always increasing in value, in relatively
tight increments. There are no instances of remote port overlaps or the
port number ever decreasing or there being an unusual gap, e.g. going
from a port of 55766 directly to 60000. This is consistent with there being
only one installation of the Kik software logging into the service, and not

multiple people geographically dispersed using the same Kik account.

APR 25 2019

31 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 31 of 65
24.Of the 184 IP entries, there are 34 originating from Alaska, administered
by GCI Communications in Anchorage. The GCI IP addresses were the
only ones that fully resolved without issues with Reverse DNS lookup, etc.
so there is a high probability that they are the true IP addresses of the
Kik user. The email address used for this Kik account is
chrissmith790@gmail.com, and the account username as “chrissmith790”.

25.On the same day, HSI Anchorage served a DHS Summons for the account
that received information related to the IP address.

26.On February 22, 2019, HSI Anchorage received the Summons return from
GCI. The Summons return showed Troy MACDERMOTT to be the sole
account holder for the IP address service since February 2018.
MACDERMOTT is a subscriber of the GCI internet service and the service
address shown on the Summons return is as follow: 13720 Malaspina
Street, Unit A, Eagle River, Alaska 99577.

27.On February 26, 2019, I conducted a search in Alaska Department of
Public Safety’s database for name matching Troy MACDERMOTT
and found driver license information showing MACDERMOTT’s

residential address matching 13720 Malaspina Street, Unit A, Eagle

River, Alaska 99577. MACDERMOTT appears to be wearing

military camouflage fatigue in this driver license photo.
28.On March 8, 2019, I met with U.S. Army Criminal Investigation Division

(U.S. Army-CID) Assistant Special Agent in Charge William Stern who

APR 2 5 2019 32 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 32 of 65
informed me that MACDERMOTT an active member of the U.S. Army.
As a senior enlisted member, he is a Staff Sergeant at the 1t Battalion of
the 509 Parachute Infantry Regiment, stationed on Joint Base Elmendorf
Richardson (JBER), Anchorage, Alaska. He is married and has two
children in his household. The children are as follow: daughter — 12 years
old, son — 10 years old.

29.On April 16, 2019, at 1930 hours, I conducted surveillance at 13720
Malaspina Street, Unit A, Eagle River, Alaska 99577, and noticed a red
Nissan truck on the drive way. The vehicle’s plate number was not
readily readable.

30.On April 17, 2019 morning, I conducted surveillance at the parking lot of
building 606, where the field Headquarter of the 1st Battalion of the 509
Parachute Infantry Regiment located on JBER, and observed similar a red
Nissan truck from 13720 Malaspina Street, Unit A, Eagle River, Alaska
99577. The truck’s license plate appears to be an Alaska state’s plate and
reads ‘JNM214’.

31.On the same day, I conducted a search in Alaska Department of
Public Safety's database for ownership information of the red Nissan
truck bearing Alaska plate number ‘JNM214’. Search result of the
Alaska Department of Public Safety’s database reveals the plate is
for a red 2011 Nissan truck and registered to MACDERMOTT at

13720 Malaspina, Unit A, Eagle River, Alaska 99577.
APR 25 2019

33 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Documenti1-1 Filed 04/25/19 Page 33 of 65
32.On April 19, 2019, U.S. Army-CID Assistant Special Agent in Charge
William Stern confirmed the biographical information of
MACDERMOTT’s children. They are as follow: son: Caiden Gabriel
MACDERMOTT, age 10, and Arielle Jensine Paicaglino MACDERMOTT,
age 12.

33. Examination of the child pornography profile image “chrissmith790”
uploaded revealed visual depiction as follows:
a) a prepubescent female (approximately between the ages of three
(3) to eight (8) years-old), with clothing from the waist up,

holding an adult male’s penis in her left hand and her mouth.

Kik username “chrisschmidt159”

34.0n December 27, 2018, at 21:26 UTC, Kik user “chrisschmidt159”
uploaded a profile image in a chat, that was identified by PhotoDNA
employed by Kik based on hash information contained in a database with
approximately 92,000 child pornography images and corresponding hash
information. NCECC forwarded the historical account activity
information associated with “chrisschimdt159” to HSI Ottawa due to one
of the IP address used, 69.178.7.188, to be located in United States. HSI
Ottawa subsequently forwarded the information from NCECC to HSI

Anchorage.

APR 25 2019

34 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 34 of 65
35. Contained in the “Fe Brees information, was the Kik IP logs for the user
“chrisschmidt15 ts we that for the period December 19, 2018
to December ea there were 127 logins into the Kik service. Based

on the IP data, the user appears to be using IP masking technology,

possibly a virtual private network (VPN) service, when logging into Kik.

Using such a tool would manifest in the IP logs as logins from different

locations, typically geographically distant, within a short timeframe. Due

to the nature of the technology, since VPNs are often configured to be
manually activated, the VPN user may not activate it (either the user
forgot or for some reason chose not to), or the VPN service is disconnected

due to server issues, resulting in the user’s true IP being revealed. A

review of “chrisschmidt159” IP logs is consistent with the use of an IP

masking service. It shows IPs from five geographic countries — the U.S.,

Denmark, Japan, China, and Taiwan, oftentimes switching countries

within minutes and hours of each other. Since a user cannot physically

travel this fast, an IP masking service was most likely used.

Furthermore, the IP logs show that Kik changes the remote port

periodically, with it always increasing in value, in relatively tight

increments. There are no instances of remote port overlaps or the port

number ever decreasing or there being an unusual gap, e.g. going from a

port of 55766 directly to 60000. This is consistent with there being only

APR 2 5 2019

35 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 35 of 65
one installation of the Kik software logging into the service, and not
multiple people geographically dispersed using the same Kik account.

36.Of the 127 IP entries, there are 22 originating from Alaska, administered
by GCI Communications in Anchorage. The GCI IP addresses were the
only ones that fully resolved without issues with Reverse DNS lookup, etc.
so there is a high probability that they are the true IP addresses of the
Kik user. The email address used for this Kik account is
chrischmidt159@gmail.com, and the account username as
“chrisschmidt159”.

37.Based on the February 22, 2019 Summons return from GCI, the return
showed MACDERMOTT to be the sole account holder for internet service
since February 2018 and the user of the same IP address for the
summoned timeframe of the Kik activities.

38. Examination of the child pornography image “chrissmidt159” uploaded
revealed visual depiction as follows:
a) a prepubescent female (approximately between the ages of three (8) to

eight (8) years-old), naked from thighs up and her vagina penetrated

by what appears to be an adult male’s penis.

CHARACTERISTICS OF CHILD PORNOGRAPHERS
39.My knowledge of preferential sex offenders and their characteristics is

based on my experience as an HSI agent, and other training I have

APR 25 2019

36 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 36 of 65
received specific to child exploitation crimes and related computer storage.

Based upon such training and experience, as well as upon information

provided to me by other law enforcement officers, I am aware of the

following general characteristics of those who possess, view, receive,

distribute, and produce child pornography, which may be exhibited in

varying combinations:

(a) Individuals who have a sexual interest in children or images of

children may receive sexual gratification, stimulation, and
satisfaction from contact with children, from fantasies they may
have viewing children engaged in sexual activity or in sexually
suggestive poses (such as in person, in photographs, or other

visual media), or from literature describing such activity.

(b) Individuals who have a sexual interest in children or images of

APR 25 a019

children may collect sexually explicit or suggestive materials, in
a variety of media, including photographs, magazines, motion
pictures, videos, books, slides and/or drawings or other visual
media. Individuals who have a sexual interest in children or
images of children often use these materials for their own sexual
arousal and gratification. Further, they may use these
materials to lower the inhibitions of children they are
attempting to seduce, to arouse the selected child partner, or to

demonstrate the desired sexual acts.

37 Affidavit in Support of Search Warrant
3:19-mj-00177

Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 37 of 65
(c) Individuals who have a sexual interest in children or images of
children often maintain their collections in a safe, secure and
private environment, such as a computer hard drive or separate
digital media. In this case, images and videos of child
pornography have been distributed through an Internet-based
communications service (Kik). Such distribution necessarily
requires the possessing of images on a computer, smart phone,
tablet, or other Internet-accessible device.

(d) Evidence of the distribution and possession of child pornography
in this case was located in a Kik group. The use of such a group
is not uncommon among individuals with an interest in child
pornography. Individuals who have a sexual interest in children
or images of children may also correspond with and/or meet
others to share information and materials, and conceal such
correspondence as they do their sexually explicit material.
Individuals may often maintain lists of names, e-mail addresses
or telephone numbers of individuals with whom they have been
in contact, and who share the same interests in child
pornography.

(e) Individuals who have a sexual interest in children or images of
children prefer not to be without their child pornography for any

prolonged time period. This behavior has been documented by

APR 2 38 Affidavit in Support of Search Warrant
5 201g 3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 38 of 65
law enforcement officers involved in the investigation of child
pornography throughout the world. The result is that
individuals may travel with some or all of their collections, and
that evidence of an individual’s interest in child pornography
may be located in their vehicles. This is particularly true given
the portable nature of many laptops computers, tablets, and
storage devices that allow for easy transport between and
individuals home and their ultimate destination.

40.1 respectfully submit that there is probable cause to believe that Troy
Nicholas MACDERMOTT, who resides at the SUBJECT PREMISES, has
distributed child pornography through his cell phone or other Internet-
capable portable device, and that evidence of his distribution and
possession are likely to be present on his cell phone or device present on
his person, as well as on any computers or other digital devices that are
present in the SUBJECT PREMISES. I base my conclusion on my
training, as well as my investigative experience gained during the
execution of previous search warrants related to individuals identified as
distributors, receivers, and possessors of child pornography in unrelated
investigations. Specifically, that individuals identified as distributors,
receivers, and possessors of child pornography are routinely found to be in
possession of significant quantities of child pornography, or to have

accessed a significant quantity of child pornography, and that this child

AP R 2 5 2019 39 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Documenti1-1 Filed 04/25/19 Page 39 of 65
pornography or evidence of it having been accessed is often located on
multiple forms of digital devices. In addition, I base this opinion on
several facts, to include the characteristics of child pornographers
described herein, as well as the investigation described above.
Specifically, those facts include:

(a) An individual using a Kik account distributed child pornography
on December 11 and 27, 2018. Further, the Kik account may
have been associated with Troy Nicholas MACDERMOTT, who
resides at the SUBJECT PREMISES. This association is made
based upon information provided by Canadian authorities, the
above-mentioned photograph of MACDERMOTT, publically-
available information from MACDERMOTT’,, military records,
and information obtained from State of Alaska records.

(b) As noted above, Kik is a mobile phone application that allows
users to send messages and images and video files through the
Internet. I submit that there is probable cause to search the
SUBJECT PREMISES for mobile phones and other portable
Internet-capable devices, as well as desktop computers, laptop
computers, and other digital storage devices and computer
equipment. Individuals who distribute, receive, and possess
child pornography on mobile devices may back-up those devices

to a desktop or laptop computer in order to preserve the contents

APR 2 5 2019 40 Affidavit in Support of Search Warrant

3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 40 of 65
of their mobile devices, to include their collections, and protect
them from loss. By backing up these collections to a desktop or
laptop computer, individuals can also use those devices to trade
or distribute images or videos from those collections with other
collectors through other online platforms.

(c) As mentioned above, users “chrisschmidt159” and
“chrissmith790” last known use of Kik occurred on May 30,
2016. I submit that there is probable cause to believe that
evidence of “chrisschmidt159” and “chrissmith790” receipt,
distribution, and possession of child pornography are likely to
remain in the SUBJECT PREMISES and on any mobile devices
possessed by MACDERMOTT. As described above, individuals
who distribute and possess child pornography are likely to
retain their collections for a significant period of time, often
exceeding the interval that exists in this case between the Kik
activity and the potential execution of a search of the SUBJECT
PREMISES and MACDERMOTT. Furthermore, even if deleted
from devices located in the SUBJECT PREMISES and from any
mobile devices possessed by MACDERMOTT, as described
herein, forensic artifacts of the distribution, receipt, and

possession of child pornography may remain on devices.

APR 2 5 2019 41 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 41 of 65
COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

41. Searching digital devices for criminal evidence requires experience in the
computer and cellular telephone field and a properly controlled
environment in order to protect the integrity of the evidence and recover
even “hidden,” erased, compressed, password-protected, or encrypted files.
Since digital evidence is extremely vulnerable to tampering or destruction
(both from external sources and from destructive code imbedded in the
system as a “booby trap”), a controlled environment is essential to its
complete and accurate analysis.

42.Computers and other digital communications devices contain volatile
memory that contains information only while the device is in a powered on
and/or running state. I know that powering off the device may result in
the loss of the volatile information. Adding an external evidence storage
device will cause minor changes to the state of the computer but will allow
for the best effort in fully capturing the state of the running evidence. This
capture of information requires technical expertise to ensure the resulting
data can be examined by all subsequent investigators. This captured
information may include current and recent use of the computer, use of
encryption, use of other communications devices, routes of Internet and
other digital communications traffic and passwords, encryption keys, or

other dynamic details relevant to use of the system.

APR 25
20ig 42 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 42 of 65
43. As further described in Attachment B, this warrant seeks permission to
locate in the SUBJECT PREMISES not only computer files that might
serve as direct evidence of the crimes described in the warrant, but also
for evidence that establishes how computers were used, the purpose of
their use, and who used them. Further, as described above and in
Attachment B, this application seeks permission to search and seize
records that might be found in the SUBJECT PREMISES, in whatever
form they are found. Records may be found in the form of computer files
on a hard drive or other electronic media. Some of these electronic records
might take the form of files, documents, and other data that is
user-generated. Some of these electronic records, as explained below,
might take a form that becomes meaningful only upon forensic analysis of
the computer(s) or other electronic storage media seized.

44. Although some of the records called for by this warrant might be found in
the form of user-generated documents (such as word processor, picture,
and movie files), computer hard drives can contain other forms of
electronic evidence as well. In particular, records of how a computer has
been used, the purposes for which it was used, and who has used it are
called for by this warrant. As described above, data on the hard drive not
currently associated with any file can provide evidence of a file that was
once on the hard drive but has since been deleted or edited, or of a deleted

portion of a file (such as a paragraph that has been deleted from a word

APR 2 J 2019 43 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Documenti1-1 Filed 04/25/19 Page 43 of 65
processing file). Virtual memory paging systems can leave traces of
information on the hard drive that show what tasks and processes on the
computer were recently used. Web browsers, e-mail programs, and chat
programs store configuration information on the hard drive that can
reveal information such as online nicknames and passwords. Operating
systems can record additional information, such as the attachment of
peripherals (e.g., cameras and printers for creating or reproducing
images), the attachment of USB flash storage devices, and the times and
dates the computer was in use. Computer file systems can record
information about the dates files were created and the sequence in which
they were created. This information can sometimes be evidence of a
crime, or can point toward the existence of evidence in other locations.
Evidence of this type is a conclusion, based on a review of all available
facts and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand the evidence
described in Attachment B is included within the scope of the warrant.
45.In finding evidence of how a computer has been used, the purposes for
which it was used, and who has used it, sometimes it is necessary to
establish that a particular thing is not present on a drive. For example, I
know from training and experience that it is possible that malicious
software can be installed on a computer, often without the computer user's

knowledge. This software can allow a computer to be used by others. To

APR 2 5 2019
44 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 44 of 65
investigate the crimes described in this warrant, it might be necessary to
investigate whether any such malicious software is present on the
computer, and, if so, whether the presence of that malicious software
might explain the presence of other things found on a computer.

46. Law enforcement personnel trained in searching and seizing computer
data will seize items of evidentiary value, and transport the same to an
appropriate law enforcement laboratory for off-site review. The electronic
media will be reviewed for the evidence described in Attachment B in
accordance with and as defined by the review protocols described below.

47, Because several people share the SUBJECT PREMISES as a residence, it is possible
that the SUBJECT PREMISES will contain storage media that are predominantly
used, and perhaps owned, by persons who are not suspected of a crime. If it is
nonetheless determined that that it is possible that the things described in this warrant
could be found on any of those computers or storage media, the warrant applied for
would permit the seizure and review of those items as well.

48.1 know from training and experience that persons trading in, receiving,
distributing or possessing images involving the exploitation of children or
those interested in the actual exploitation of children often communicate
with others through correspondence or other documents (whether digital
or written) which could tend to identify the origin of the images as well as
provide evidence of a person’s interest in child pornography or child
exploitation.

APR 2 5 2019 45 Affidavit in Support of Search Warrant

3:19-mj-00177
Case 3:19-mj-00177-MMS Documenti1-1 Filed 04/25/19 Page 45 of 65
49.I know from training and experience that files related to the exploitation
of children found on computers and other digital communications devices
are usually obtained from the Internet or from cellular data networks
using software which often leaves files, logs, or file remnants which would
tend to show the method of location or creation of the images, search
terms used, and the exchange, transfer, distribution, possession, or origin
of the files.

50.1 know from training and experience that software and hardware can
allow people to share digital access over wired or wireless networks
allowing multiple persons to appear on the Internet from the same IP
address. Examination of these items can reveal information about the
authorized or unauthorized use of Internet connections at the residence.

51.1 am familiar with and understand the implications of the Privacy
Protection Act (PPA), 42 U.S.C. § 2000aa, and the role of this statute in
protecting First Amendment activities. I am not aware that any of the
materials to be searched and seized from the MACDERMOTT or
SUBJECT PREMISES are protected materials pursuant to the PPA. If
any such protected materials are inadvertently seized, all efforts will be
made to return these materials to their authors as quickly as possible.

52.1 know from training and experience that computers or other digital
devices used to access the Internet usually contain files, logs, or file

remnants which would tend to show ownership and use of the device,

APR 2 5 2019 46 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 46 of 65
ownership and use of any external devices that had been attached to the
computer or other digital devices, as well as ownership and use of Internet
service accounts used for the Internet or cellular data network access.

53.1 know from training and experience that digital crime scenes usually
include items or digital information that would tend to establish
ownership or use of digital devices and Internet access equipment and
ownership or use of any Internet service or digital cellular service
accounts used to participate in the exchange, receipt, possession,
collection or distribution of child pornography.

SPECIFIC METHODS OF SEARCHING FOR DIGITAL EVIDENCE
Access to Locked Apple Devices Located at the Premises

54.When searching MACDERMOTT and the SUBJECT PREMISES, it is
possible that Apple brand devices, such as iPads or iPhones, will be found.
I know this to be a likelihood because, as previously mentioned, the Kik
results indicate that the device registered to the Kik account with the
username “chrisschmidt159” and “chrissmith790” was an iPhone. The
relevant information provided by Kik Interactive to Canadian authorities

which indicates this fact is as follows:

a) For “chrissmidt159”
(2018-12-19 17:05:38 UTC REGISTRATION_CLIENT_INFO device-

type=iphone); and

APR 2 5 2019 47 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 47 of 65
b) For “chrissmith790”
(2018-12-19 17:05:38 UTC REGISTRATION_CLIENT_INFO device-
type=iphone); and

55. I know from my training and experience, as well as from information found in
publicly available materials including those published by Apple, that some models of
Apple devices such as iPhones and iPads offer their users the ability to unlock the
device via the use of a fingerprint or thumbprint (collectively, “fingerprint’”) or facial
recognition in lieu of a numeric or alphanumeric passcode or password. This feature
is called Touch ID or Face ID, depending on the model of the Apple device.

56. If a user enables Touch ID on a given Apple device, he or she can register up to 5
fingerprints that can be used to unlock that device. The user can then use any of the
registered fingerprints to unlock the device by pressing the relevant finger(s) to the
device’s Touch ID sensor, which is found in the round button (often referred to as the
“home” button) found at the bottom center of the front of the device. Similarly, Face
ID allows a user to unlock the iPhone X. It provides intuitive and secure
authentication enabled by the TrueDepth camera system, which uses advanced
technologies to accurately map the geometry of the user’s face. Face ID confirms
attention by detecting the direction of the user’s gaze, then uses neural networks for
matching and anti-spoofing so the user can unlock the phone with a glance. Face ID
automatically adapts to changes in the user’s appearance, and carefully safeguards the
privacy and security of the user’s biometric data.

57. In my training and experience, users of Apple devices that offer Touch ID and Face

ID often enable it because it is considered to be a more convenient way to unlock the

AP, R 2 5 2018 48 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Documenti1-1 Filed 04/25/19 Page 48 of 65
device than by entering a numeric or alphanumeric passcode or password, as well as a
more secure way to protect the device’s contents. This is particularly true when the
user(s) of the device are engaged in criminal activities and thus have a heightened
concern about securing the contents of the device.

58. In some circumstances, a fingerprint cannot be used to unlock a device that has Touch
ID enabled, and a passcode or password must be used instead. These circumstances
include: (1) the device has been turned off or restarted; (2) the device has received a
remote lock command; (3) five unsuccessful attempts to unlock the device via Touch
ID are made; (4) when more than 48 hours has passed since the last time the device
was unlocked; and (5) when the device has not been unlocked via Touch ID in 8
hours and the passcode or password has not been entered in the last 6 days.
Similarly, the user’s face cannot be used to unlock a device that has Face ID enabled,
and a passcode or password must be used in these circumstances: (1) the device has
just been turned on or restarted; (2) the device has not been unlocked for more than
48 hours; (3) the passcode hasn’t been used to unlock the device in the last 156 hours
(six and a half days) and Face ID has not unlocked the device in the last 4 hours; (4)
the device has received a remote lock command; (5) after five unsuccessful attempts
to match a face; (6) after initiating power off/Emergency SOS by pressing and
holding either volume button and the side button simultaneously for 2 seconds. Thus,
in the event law enforcement encounters a locked Apple device, the opportunity to
unlock the device via Touch ID or Face ID exists only for a short time.

59. The passcode or password that would unlock the Apple device found during the

search of the Premises is not known to law enforcement. Thus, it will likely be

APR 2 5 2019 49 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 49 of 65
necessary to press the fingers of the users of the Apple device found during the search
of the Premises to the device’s Touch ID sensor in an attempt to unlock the device for
the purpose of executing the search authorized by this warrant. Similarly, it will
likely be necessary to have the user remain still and look, with eyes open, at the front-
facing camera (the Face ID sensor) of the of the Apple device found during the search
of the Premises in an attempt to unlock the device for the purpose of executing the
search authorized by this warrant. Attempting to unlock the relevant Apple device(s)
via Touch ID with the use of the fingerprints of the users or Face ID with the use of
the user’s face is necessary because the government may not otherwise be able to
access the data contained on those devices for the purpose of executing the search
authorized by this warrant.

60. In my training and experience, the person who is in possession of a device or has the
device among his or her belongings at the time the device is found is likely a user of
the device. However, in my training and experience, that person may not be the only
user of the device whose fingerprints or face are among those that will unlock the
device via Touch ID or Face ID, and it is also possible that the person in whose
possession the device is found is not actually a user of that device at all. Furthermore,
in my training and experience, I know that in some cases it may not be possible to
know with certainty who is the user of a given device, such as if the device is found
in a common area of a premises without any identifying information on the exterior of
the device. Thus, it will likely be necessary for law enforcement to have the ability to
require any occupant of the Premises to press their fingers against the Touch ID

sensor or look at the Face ID sensor of the locked Apple device found during the

APR 2 5 2019 50 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 50 of 65
search of the Premises in order to attempt to identify the device’s user(s) and unlock
the device(s) via Touch ID or Face ID. Based on these facts and my training and
experience, it is likely that MACDERMOTT is the sole user of the device(s) and thus
that MACDERMOTT fingerprints or face are among those that are able to unlock the
device via Touch ID or Face ID.

61. Although I do not know which of a given user’s 10 fingerprints is capable of
unlocking a particular device, based on my training and experience I know that it is
common for a user to unlock a Touch ID-enabled Apple device via the fingerprints on
thumbs or index fingers. In the event that law enforcement is unable to unlock the
device(s) found in the Premises as described above within the five attempts permitted
by Touch ID or Face ID, this will simply result in the device requiring the entry of a
password or passcode before it can be unlocked.

62. Prior to compelling the facial recognition or fingerprint of Troy Nicholas
MACDERMOTT onto any device located at the SUBJECT PREMISES and
on his person, law enforcement will make efforts to identify those with
lawful access to the device, by examining the location in which the device
was found, the items with which the device was co-mingled, or any plainly
visible labels or indicators on the exterior of the device.

63. I therefore request that the Court authorize law enforcement to press the fingers,
including thumbs, of the above-named individuals found at the Premises to the Touch
ID sensor of the device(s), or to instruct the user to remain still, with eyes looking
forward at the Face ID sensor of the device(s), such as an iPhone or an iPad, found at

APR 25 2019

51 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 51 of 65
the Premises for the purpose of attempting to unlock the device(s) via Touch ID or

Face ID in order to search the contents as authorized by this warrant.

Authority to Search SUBJECT PREMISES and MACDERMOTT
64. Because of the above characteristics about individuals who transport,
possess, receive, and access with intent to view child pornography, this
warrant seeks authority to search both the SUBJECT PREMISES, to
include vehicles at the SUBJECT PREMISES, and the person Troy
Nicholas MACDERMOTT. Law enforcement intends to execute this
search at a time when Troy Nicholas MACDERMOTT is present in the
SUBJECT PREMISES. During the search of Troy Nicholas
MACDERMOTT, law enforcement intends to seize any child pornography,
and any tablets, smart phones, thumb drives, SD cards, or other digital
devices upon which child pornography or evidence of the transportation,
possession, receipt, and accessing with the intent to view can be located.
The search of the person of Troy Nicholas MACDERMOTT and any
vehicles at the SUBJECT PREMISES is warranted in this case because
the trading of child pornography appears to have occurred through the
Kik application, which is most frequently accessed through a mobile
phone or tablet, devices that are typically carried on a person. I seek this
authority because of the ubiquity of digital devices in modern society, and

the ease with which contraband can be transported, possessed received,
APR 2 5 2019
52 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 52 of 65
and accessed with the intent view on those devices. Tablets and smart
phones can easily access the Internet from any location with cell or wi-fi
service. Once on the Internet, these devices can navigate to file-sharing
sites. These images can be easily saved onto those portable digital
devices, as well as onto thumb drives and SD cards that might be
connected to those devices. Absent the authority to search the person of
Troy Nicholas MACDERMOTT, these items may escape detection.

65.I am seeking authority to search for, among other things, items containing
digital data, more particularly described in Attachment B. Consistent
with Rule 41(e)(2)(B), the warrant I am applying for would permit seizing,
imaging, or otherwise copying storage media that reasonably appear to
contain some or all of the evidence described in the warrant and would
authorize a later review of the media or information consistent with the
warrant. The later review may require techniques, including but not
limited to computer-assisted scans of the entire medium, that might
expose many parts of a hard drive to human inspection in order to
determine whether it is evidence described by the warrant.

66. The search of a computer hard drive or other computer storage medium is
a time-consuming manual process often requiring months of work. The
process can take a significant amount time for a number of reasons,
including the complexity of computer systems, the multiple devices upon

which computing can take place, the tremendous storage capacity of

AP, R2 5 2019 53 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 53 of 65
modern day computers, and the use of encryption or wiping software. As
explained above, modern day computers and storage devices are capable of
holding massive quantities of child pornography, and the volume of
evidence seized in these cases can be immense. I am aware of cases in
which individuals have possessed thousands of images of child
pornography on multiple computers, hard drives, and other storage media.
I know from my training and experience that a review of such quantities
of evidence can take a significant amount of time. Second, there is a
limited pool of personnel capable of conducting a forensic examination.
Third, in some instances an individual may utilize encryption software or
other publically-available techniques such as wiping software to hide their
collections of child pornography. Forensic tools are available to
circumvent some of these techniques; however, these tools may require a
significant allocation of resources and a substantial period of time.
67.Some or all of the following search methods may be used to conduct the
forensic search in this case. These methods are not listed in any
particular order, nor is their listings in this affidavit a representation that
they will be used in this particular case:
(a) Keyword Searches: I know that computer forensic utilities
provide the capability for a user to search for specific key words
that may exist on a piece of digital media. I intend to use

specific keywords known to be related to either the subject's

APR 2 5 2019 54 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 54 of 65
illicit internet activities or child pornography. As it concerns
child pornography, examples of such keywords include, but are
not limited to "preteen," "hussyfan," and "r@ygold." Those
keyword searches will indicate files and other areas of the hard
drive that need to be further reviewed to determine if those
areas contain relevant data. A list of keywords utilized will be
maintained with the records of the forensic examination.

(b) Data Carving: I know that, as previously mentioned, data
residue may be left in the "free," "unallocated," or "slack" space
of a computer hard drive, that is, the space not currently used by
active files. I further know that, as previously mentioned, many
operating systems utilize temporary storage often referred to as
"swap space” on the hard drive to store contents from main
system memory. Such unallocated and swap space may contain
the residue of files that can be carved out, often in an automated
or semi-automated fashion. I intend to use forensic tools to
carve out files, in particular, image files such as JPEG and GIF
files. The mere act of carving out such files, makes those files
available for further relevancy checks, such as keyword searches

(explained above) and hash value comparisons (explained

below).

APR 25 2019
55 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 55 of 65
(c) Hash Value Comparisons: I know that computer forensic
utilities provide the capability to utilize a function known as a
hash algorithm. A hash algorithm uses a mathematical formula
to analyze the data composing a file, and to generate a unique
value or “fingerprint" for that file. The act of hashing a piece of
data does not reveal to an investigator any information about
the contents of that data. However, I know that computer
forensic applications often contain databases of known hash
values for files. Some of those files are "ignorable," which
enables other forensic processes to ignore files (such as the
Windows operating system) that are not evidentiary in nature.
Some of the files are "alert" files, such as the Child Victim
Identification Program (CVIP) hash set that contains hash
values for a small subset of the identified picture and video files
for known victims of child pornography. CVIP alert files notify
an examiner that a file appears to contain known depictions of
child pornography. I seek permission to utilize automated hash
value comparisons to both exclude irrelevant files, and to locate
known child pornography files. Hash value comparisons are
useful, but not definitive, as even a single-bit change to a file
will alter the hash value for the file. The forensic review team

does not intend to rely solely on hash value comparisons, but

AP R 2 5 2019 56 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Documenti1-1 Filed 04/25/19 Page 56 of 65
intends to utilize them in order to assist with identifying
relevant evidence. The use of this search method is intended to
narrow the search. A search of known hash values, however,
will not be used exclusively. I know that when previously
identified images of child pornography are found on a target's
computer, typically there are many more images of child
pornography with unknown hash values. Using a hash value
search method exclusively would not uncover these images as
well as other evidence authorized by this warrant and described
in Attachment B.

(d) Opening Container Files, Encrypted Volumes, and Embedded
Files: I know that relevant data may be compressed, encrypted,
or otherwise embedded in other files or volumes. It is often not
possible through any automated process to examine the contents
of such containers without opening them, just as it is not
possible to examine the contents of a locked safe without first
opening the safe. In the event that compressed, encrypted, or
otherwise embedded files or volumes may exist on the seized
items, I intend to use sophisticated forensic tools to attempt to
open any such container files that may reasonably contain

evidence of child pornography.

APR 2 5 2019

57 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 57 of 65
(e) File Header / Extension Checks: I know that individuals
involved in legal activities on a computer often change the
extension of a file (such as .jpg) to some other incompatible
extension (such as .txt) in order to disguise files from casual
observers. The extension of a file, however, is not necessarily
linked to the "header" of a file, which is a unique marking
imbedded automatically in many types of files. By comparing
the extension of a file with the "header information" of a file, it
is possible to detect attempts to disguise evidence of illegal
activities. Such a comparison can be made in an automated
process by computer forensic tools. I intend to run an
automated header comparison to detect such efforts, and intend
to review any such files that reasonably may contain evidence of
child pornography.

(f) Thumbnail / Image Views: Although hash value comparisons
can positively identify known child pornography depictions, a
negative hash value comparison does not exclude an image from
suspicion. There is no known alternative for visually inspecting
each image file. I therefore intend to examine at least a
thumbnail image of each image file on the digital media whether

"live," "data carved," or identified by header.

APR 2 5 2019 58 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 58 of 65
(g) Registry / Log File Checks: I know that it is necessary in any
criminal case to establish not only that a crime has occurred, but
also to establish what person committed that crime. Operating
systems and computer programs often maintain various
administrative files such as logs that contain information about
user activities at certain times. In the Windows operating
system, for example, some of these files are collectively referred
to as "the registry". Such files contain specific information about
users, often including e-mail addresses used, passwords stored,
and programs executed by a particular user. These files may
also contain evidence regarding storage devices that have been
connected to a computer at some time. Multiple backup copies
of such files may exist on a single computer. I intend to examine
these files to attempt to establish the identity of any user
involved in the receipt, possession, distribution, and
transportation of child pornography, and to establish methods
(such as software used) and dates of this activity.

(h) Metadata / Alternative Data Streams: J know that many file
types, operating systems, and file systems have mechanisms for
storing information that is not immediately visible to the end
user without some effort. Metadata, as described earlier, may

identify the camera that produced a particular image, as well as

APR 25 2019
59 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 59 of 65
the date, time, and location the image was taken. Some file
systems for computers also permit the storage of alternate data
streams, whereby a file such as a text file may hide an image file
that would not be immediately visible to an end user without
some action taken. I know that both metadata and alternative
data streams may contain information that may be relevant to
child pornography offenses. Metadata and alternative data
streams are often identified and processed automatically by
computer forensic utilities. I intend to review any such data
that is flagged by any process above as being relevant to the
receipt, possession, distribution, and transportation of child
pornography.

68. With rare exception, the above-listed search techniques will not be
performed on original digital evidence. Instead, I know that the first
priority of a digital evidence forensic examination is the preservation of all
data seized. As such, original digital media will be, wherever possible,
copied, or "imaged," prior to the start of any search for evidence. The copy
will be authenticated digitally as described in the paragraph below.

69.I know that a digital forensic image is the best possible copy that can be
obtained for a piece of digital media. Forensic imaging tools make an
exact copy of every accessible piece of data on the original digital media.

In general, the data contained on the original media is run through a

APR 2 5 2019 60 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 60 of 65
hashing algorithm as described above, and a hash value for the entire
device is generated. Upon completion of the imaging process, the same
hash algorithm is run on the imaged copy to insure the copy is an exact
duplicate of the original.

70.Criminal Procedure Rule 41 specifically states “The officer may retain a
copy of the electronically stored information that was seized or copied.”
Fed. R. Crim. P. 41 (f)(1)(B). Moreover, upon identification of contraband,
the item is subject to forfeiture, and the owner has a reduced expectation
of privacy in those seized devices. Consequently, should a seized device be
found during the authorized forensic review to contain child pornography,
it will be retained by the United States, and may be searched without
further authorization of the Court for the evidence described in
Attachment B. Such a later search may be required for the following
reasons:

(a) Should the execution of the warrant uncover data that may later
need to be introduced into evidence during a trial or other
proceeding, the authenticity and the integrity of the evidence
and the government's forensic methodology may be contested
issues. Retaining copies of seized storage media may be
required to prove these facts.

(b) Returning the original storage medium to its owner will not

allow for the preservation of that evidence. Even routine use

APR 25 2010

61 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Documenti1-1 Filed 04/25/19 Page 61 of 65
may forever change the data it contains, alter system access
times, or eliminate data stored on it.

(c) Because the investigation is not yet complete, it is not possible
to predict all possible defendants against whom evidence found
on the storage medium might be used. That evidence might be
used against persons who have no possessory interest in the
storage media, or against persons yet unknown. Those
defendants might be entitled to a copy of the complete storage
media in discovery. Retention of a complete image assures that
it will be available to all parties, including those known now and
those later identified.

(d) The act of destroying or returning storage medium could create
an opportunity for a defendant to claim, falsely, that the
destroyed or returned storage medium contained evidence
favorable to him. Maintaining a copy of the storage medium
would permit the government, through an additional warrant if
necessary, to investigate such a claim.

(e) Similarly, should a defendant suggest an explanation for the
presence of evidence on storage medium or some defense, it may
be necessary to investigate such an explanation or defense by,
among other things, re-examining the storage medium with that

explanation or defense in mind. This may require an additional

APR 25 2019

62 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Documenti1-1 Filed 04/25/19 Page 62 of 65
examination of the storage medium for evidence that is

described in Attachment B, but was not properly identified and

segregated previously.

71.In the event that a piece of digital media is found not to be (a) an
instrumentality of the offense, (b) a fruit of the criminal activity, (c)
contraband, or (d) evidence of the offenses specified herein, it will be
returned as quickly as possible.
72.As it concerns computer evidence, this warrant does not contain a

limitation on the locations within a digital device that may be searched, or
the types of data that may be seized from those locations. This is so for
multiple reasons, each of which has been addressed in greater detail
above. First, as noted above, individuals who receive and collect child
pornography have been documented to retain their collections for years.
When a collection consists of digital images, that data may remain on a
computer indefinitely. The indefinite storage of digital evidence can occur
even if the computer is not actively used and the files are deleted. Second,
sophisticated computer users are able to manipulate the data on their
computers to hide contraband or alter information associated with a
contraband file. Without the ability to examine all parts of the computer,
and all files located therein, it may be impossible to know for certain
whether or not contraband is present. Third, individuals may use

multiple platforms within their digital devices to acquire images, such as

APR 25 2019

63 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 63 of 65
open searches on the Internet (i.e. Google), Internet-based file-sharing
services, and other third-party applications (“Apps”). Therefore, it is
necessary in any search for child pornography to be able to examine the
entirety of the computer without limitation to date ranges, programs, or
file types, in order to be able to ensure that each of these platforms have

been examined.

SEALING REQUEST

73.It is respectfully requested that this Court issue an order sealing, until
further order of the Court, all papers submitted in support of this
application, including the application and search warrant. I believe that
prematurely disclosing this information could result in the destruction of
evidence and have an adverse impact on officer safety. Furthermore, the
items and information to be seized are relevant to an ongoing
investigation involving residents of the SUBJECT PREMISES.
Disclosure of the contents of this application and related documents may
have a significant and negative impact on the continuing investigation
and/or may severely jeopardize its effectiveness by allowing individuals at
the SUBJECT PREMISES and MACDERMOTT to destroy or hide

evidence.

CONCLUSION

APR 25 2019
64 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 64 of 65
74. Based upon the information above, your affiant submits that there is
probable cause to believe that violations of Title 18, United States Code,
Sections 2252(a)(2) and 2252(a)(4)(B) have been committed, that the items
described in Attachment B are evidence, fruits, and instrumentalities of
those violations and that the items described in Attachment B are likely
to be found at the premises described in Attachment A.

75.1 request that the Court issue a warrant authorizing a search of the
SUBJECT PREMISE and Troy Nicholas MACDERMOTT, that is

described in Attachment A, for the items described in Attachment B.

~

te

Yi-Lin ee
Special Agent
Homeland Security Investigations

Subscribed and sworn to before me this
“255 May of April, 2019

IS] MATTHEW M. SCOBLE
U.S. MAGISTRATE JUDGE
SIGNATURE REDACTED

NAME——_—

United States Magistrat
District of Alaska
Anchorage, Alaska

 

 

65 Affidavit in Support of Search Warrant
3:19-mj-00177
Case 3:19-mj-00177-MMS Document 1-1 Filed 04/25/19 Page 65 of 65
